UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7701 E. Gray Rd, Suite 4 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 46,853,397 shares of Common Stock, $0.001 par value, as of April 23, 2008 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as ofMarch 31, 2008 and December 31, 2007 3 Consolidated Statements of Cash Flows for thethree months endedMarch 31, 2008 and 2007 4 Consolidated Statements of Operations for thethree months endedMarch 31, 2008 and 2007 5 Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2006 to March 31, 2008 6 Notes to Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 12 ITEM 4T. Controls and Procedures 13 PART II OTHER INFORMATION 14 ITEM 1. Legal Proceedings 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM 3. Defaults Upon Senior Securities 14 ITEM 4. Submission of Matters to Vote of Security Holders 14 ITEM 5. Other Information 14 ITEM 6. Exhibits 14 SIGNATURES 15 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION Skye International, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, 2008 2007 (unaudited) ASSETS CURRENT ASSETS Cash $ 25,757 $ 35,331 Accounts Receivable 23,750 - Inventory 109,072 119,668 Prepaid Expenses 85,627 82,510 Total Current Assets 244,206 237,509 EQUIPMENT, NET 40,804 46,754 OTHER ASSETS Patents 11,662 - Deposits 2,460 2,460 Total Other Assets 14,122 2,460 Total Assets $ 299,132 $ 286,723 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ 858,768 $ 1,227,923 Accrued Expenses 211,913 206,231 Notes Payable - Related Parties 2,053,821 1,905,763 Accrued Interest Payable 68,767 76,267 Warranty Accrual 34,570 34,570 Customer Deposits 103,371 103,371 Total Current Liabilities 3,331,210 3,554,125 Total Liabilities 3,331,210 3,554,125 STOCKHOLDERS' EQUITY Common Stock: 100,000,000 shares authorized at $0.001par value; Issued and outstanding 29,927,252 and 29,927,252 shares, respectively 29,927 29,927 Common Stock Subscribed 110,709 108,675 Paid in Capital 11,130,466 11,130,466 Accumulated Deficit (14,303,180 ) (14,536,470 ) Total Stockholders' Equity (Deficit) (3,032,078 ) (3,267,402 ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ 299,132 $ 286,723 The accompanying notes are an integral part of these statements. 3 Skye international, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, 2008 2007 Operating Activities Net Income (Loss) $ 233,290 $ (205,030 ) Gain on Extinguishment of Debt (479,922 ) (2,153 ) Depreciation Expense 2,713 2,761 Shares and options issued for services rendered - 188,400 Changes in assets and liabilities: Inventory 10,596 52 Accounts Receivable (23,750 ) - Prepaid Expense (3,117 ) - Deposits - - Accrued Interest Payable (7,500 ) 3,350 Accounts Payable 18,825 (104,283 ) Accrued Expenses 5,682 - Net Cash (Used) by Operating Activities (243,183 ) (116,903 ) Investing Activities Purchaseof Assets (8,425 ) (1,394 ) Net Cash Provided (Used) by Investing Activities (8,425 ) (1,394 ) Financing Activities Stock Subscriptions 2,034 - Proceeds from Notes Payable 240,000 145,897 Net Cash Provided by Financing Activities 242,034 145,897 Net Increase/(Decrease) in Cash (9,574 ) 27,600 Cash, Beginning of Year 35,331 8,672 Cash, End of Year $ 25,757 $ 36,272 Supplemental Information: Taxes $ - $ - Interest Expense $ 58,869 $ 18,476 Non Cash Financing Activities: Common Stock Issued for Debt $ - $ 1,000 The accompanying notes are an integral part of these statements. 4 Skye International, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, 2008 2007 REVENUES Product Sales $ 23,750 $ - Other Income - - Total Revenues 23,750 - Cost of Goods Sold 17,500 24,142 Gross Profit 6,250 (24,142 ) EXPENSES Legal and Professional 67,008 109,035 General and Administrative 119,656 22,767 Research and Development 8,799 30,000 Advertising and Marketing 3,337 - Depreciation 2,713 2,761 Total Expenses 201,513 164,563 Net (Loss) from Operations (195,263 ) (188,705 ) OTHER INCOME AND (EXPENSE) Gain on Extinguishment of Debt 479,922 2,153 Interest Expense (51,369 ) (18,478 ) Total Other Income (Expense) 428,553 (16,325 ) Net Income (Loss) before Income Taxes 233,290 (205,030 ) Income Tax Expense - - NET INCOME (LOSS) $ 233,290 $ (205,030 ) Basic and diluted income (loss) per share $ 0.01 $ (0.01 ) Weighted Average Number of Common Shares Outstanding 29,927,252 21,622,243 The accompanying notes are an integral part of these statements. 5 Skye International, Inc., and Subsidiaries CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) (unaudited) Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2006 21,622,243 $ 21,623 $ 108,675 $ 9,256,308 $ (12,527,800 ) $ (3,141,194 ) Common stock issued for related party services 591,000 591 154,119 154,710 Common stock issued for consulting services 6,543,009 6,542 1,416,280 1,422,822 Common stock issued for debt 110,000 110 18,790 18,900 Common stock issued for cash 1,061,000 1,061 284,969 286,030 Net (Loss) (2,008,670 ) (2,008,670 ) Balance December 31, 2007 29,927,252 29,927 108,675 11,130,466 (14,536,470 ) (3,267,402 ) Common stock subscribed for consulting services 2,034 2,034 Net Income 233,290 233,290 Balance March 31, 2008 29,927,252 $ 29,927 $ 110,709 $ 11,130,466 $ (14,303,180 ) $ (3,032,078 ) The accompanying notes are an integral part of these statements. 6 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements March 31, 2008 (Unaudited) NOTE 1
